Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Price, US 2018/0244862.
Price discloses ([0001], [0003], [0025], [0026], [0041]; Claims 1, 12, 14) a powder composition usable in three-dimensional printing comprising a thermoplastic polymer, which may be polyurethane, defining a core and an outer surface of the elastomeric particulates, and silica nanoparticles with a D50 of 1 to 100 nm embedded in or coated on the outer surface of the powder particulates; wherein the elastomeric particulates have a D50 ranging from 0.01 to 1,000 um.
Price further discloses that the thermoplastic particles are preferably spherical particles having a sphericity of 0.9 to 1 ([0023)).
Furthermore, Price discloses ([0059]-[0061]) a method comprising selectively sintering or melting and fusing, layer-by-layer, the powder composition to provide a consolidated three-dimensional article, wherein, melting can provide articles having a density of 90% to 100% of the powder composition, i.e. wherein the porosity ranges from 0 to 10%.
Therefore, Price anticipates claims 1-13 and their subject-matter is therefore not novel.
Claims 14-20 are allowed. Price fails to disclose processes comprising melt emulsification of a mixture of polyurethane and nanoparticles in an immiscible fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762